Cite as 2017 Ark. App. 581


                 ARKANSAS COURT OF APPEALS

                                        DIVISION II
                                        No.E-17-248

DAVIS FLOOR COVERING, INC.                      Opinion Delivered:   November 1, 2017
                    APPELLANT
                                                APPEAL FROM THE ARKANSAS
V.                                              BOARD OF REVIEW
                                                [NO. 2017-BR-00735]

DIRECTOR, DEPARTMENT OF
WORKFORCE SERVICES, AND
ROBERT HOYL
                     APPELLEES APPEAL DISMISSED


                             KENNETH S. HIXSON, Judge

       Appellant Davis Floor Covering, Inc. (“Davis Floor, Inc.”), appeals from the

Arkansas Board of Review’s June 15, 2017 decision, affirming the Arkansas Appeal Tribunal

and finding that the claimant, Robert Hoyl, was entitled to benefits because he was

discharged from employment for reasons other than misconduct connected with the work.

We dismiss due to a lack of jurisdiction.

       On June 26, 2017, Davis Floor, Inc., filed its petition for appeal with this court. The

appellant was not represented by an attorney, and the owner of the corporation, John Davis,

signed the petition for appeal with this court. It is well-settled law that corporations must

be represented by licensed attorneys. Smithco Invs. of W. Memphis, Inc. v. Morgan Keegan &

Co., 370 Ark. 477, 261 S.W.3d 454 (2007). Furthermore, our supreme court has held that

where a party not licensed to practice law in this state attempts to represent the interests of

others by submitting himself or herself to jurisdiction of a court, those actions, such as the
                                 Cite as 2017 Ark. App. 581

filing of pleadings, are rendered a nullity. Id. Here, Davis is not an attorney and may not

represent the corporation, Davis Floor, Inc., in this case. Id. Our case law makes it clear

that invoking the process of a court of law constitutes the practice of law. Bank of Fayetteville

NA v. Dir., 2016 Ark. App. 96; Stephens Prod. Co. v. Bennett, 2015 Ark. App. 617. Because

Davis was practicing law when he signed the petition, the petition is null and void. Id. As

a result, we lack jurisdiction and dismiss this appeal.

       Appeal dismissed.

       GRUBER, C.J., and MURPHY, J., agree.

       No briefs filed.




                                               2